Citation Nr: 1129268	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to September 1, 2008, for right knee instability.

2.  Entitlement to a compensable disability rating effective September 1, 2008, for right knee instability.

3.  Whether a rating reduction from 20 percent to zero percent effective September 1, 2008, for right knee instability was warranted.

4.  Entitlement to a disability rating greater than 20 percent prior to September 1, 2008, for left knee instability.

5.  Entitlement to a compensable disability rating effective September 1, 2008, for left knee instability.

6.  Whether a rating reduction from 20 percent to zero percent effective September 1, 2008, for left knee instability was warranted.

REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to May 1959 and from August 1983 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO proposed to reduce the disability ratings assigned for the Veteran's service-connected right knee instability and left knee instability from 20 percent to zero percent.  The RO implemented these rating reductions in a June 2008 rating decision, assigning zero percent ratings for the Veteran's service-connected right knee instability and left knee instability effective September 1, 2008.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.
REMAND

The Veteran contends that the reductions from 20 percent to zero percent effective September 1, 2008, for right knee instability and for left knee instability were improper.  He specifically contends that the medical evidence does not show that his service-connected bilateral knee instability had improved.  Instead, he contends that these service-connected disabilities have not improved and the 20 percent ratings should be restored.  He also contends that his service-connected bilateral knee instability is more disabling than currently evaluated in each of his knees such that a disability rating greater than 20 percent is warranted for each knee.  Because the Veteran's rating reduction claims are being remanded for additional development, and because adjudication of these claims may affect his increased rating claims, the Board finds that all of his currently appealed claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

With respect to the Veteran's rating reduction claims, a review of the claims file shows that service connection currently is in effect for right knee instability and for left knee disability, with each knee evaluated as 20 percent disabling effective November 1, 1996, and as 0 percent disabling effective September 1, 2008.  In other words, the 20 percent ratings for the Veteran's service-connected right knee instability and left knee instability have been in effect for 5 years of more.  For disability ratings which have been in effect for 5 years or more, as in this case, any rating reduction is governed by 38 C.F.R. § 3.344.  See 38 C.F.R. § 3.344 (2010).  Unfortunately, the Board notes that, to date, neither the Veteran nor his service representative has been advised of the provisions governing rating reductions found in § 3.344.  Because there was no citation to 38 CFR § 3.344 in the December 2008 Statement of the Case (SOC), the Board finds that remand is required to correct this procedural defect and to provide the Veteran with notice of the regulations used in adjudicating his rating reduction claims.  See also 38 C.F.R. §§ 19.29, 19.31 (2010).


With respect to the Veteran's increased rating claims for bilateral knee instability, he testified before the Board in October 2010 that his service-connected bilateral knee instability has worsened since his most recent VA examination.  He specifically testified that his service-connected left knee instability is much worse than his service-connected right knee instability.  The Veteran's wife testified that her husband was unable to help her do chores around the house because he was unable to stand for more than 10 minutes due to his service-connected bilateral knee instability.  The Veteran also testified that he had been given a walker to use for ambulation because of his increasing bilateral knee instability.  Accordingly, and because VA's duty to assist includes obtaining a medical examination or opinion when necessary, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination which addresses the current nature and severity of his service-connected bilateral knee instability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for right knee instability and/or left knee instability in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and etiology of his bilateral knee instability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of each knee.  The examiner is asked specifically to address additional loss of function and pain on motion in each knee under DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case which must include a citation to 38 C.F.R. § 3.344 as well as consider the application of that regulation.  See 38 C.F.R. § 3.344 (2010).  If the benefit remains denied, an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

